Citation Nr: 0514910	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
continued the assigned 50 percent rating for anxiety 
neurosis.  

By a June 1995 rating decision, the veteran was considered 
incompetent for VA purposes.  In January 2002, the veteran's 
mother filed this appeal and continuously prosecuted this 
appeal as the custodian of the veteran.  As such, the appeal 
is as listed on the title page.  BVA Handbook 8430 2/2, 
3.02(c)(2), (February 2, 2000).  


FINDING OF FACT

The veteran's anxiety neurosis is not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, nor is it productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for anxiety neurosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.130, Diagnostic 
Code 9400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated in January 1971, the RO granted 
service connection for anxiety neurosis and evaluated the 
disability as 50 percent disabling.  In relevant part, by 
letter received in January 2002, the veteran, via the 
appellant--his custodian, filed an informal claim seeking an 
increased evaluation.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

For a generalized anxiety disorder, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

When evaluating the mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered and the evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

By history, the record shows that the veteran was 
hospitalized for loss of consciousness due to hypoglycemia or 
a seizure episode in 1993.  The record also shows that the 
veteran has had vascular dementia since that time with 
resulting severe industrial and social impairment.  The 
appellant asserts that an increased rating is warranted 
because the veteran is bedridden and that his vascular 
dementia was due to his inability to take his diabetic 
medication in a timely manner.  At the outset, the Board 
notes that service-connection for residuals of vascular 
dementia are not in effect.  See Rating Action dated in July 
2004.  Thus, consideration in this regard is not warranted.  
The disposition of this appeal rests upon the question of 
whether the veteran's service-connected anxiety neurosis, 
alone, is productive of increased impairment.

In this regard, a review of the criteria and symptoms 
associated with the veteran's anxiety neurosis reflect that 
his service-connected disability picture does not meet the 
criteria to warrant an increased rating in excess of 
50 percent.  The clinical findings of record are 
acknowledged.  On VA examination in April 2002, the veteran 
could not talk or understand questions and became aggressive 
at times.  His affect was flat, and he was not oriented in 
person, place, or time.  His recent and remote memory could 
not be tested, but they were severely impaired, and he had no 
capacity for abstraction.  His judgment and insight were 
extremely limited too.  The diagnoses rendered were vascular 
dementia, severe with behavioral disturbance, and generalized 
anxiety disorder by record.  The VA examiner noted that the 
veteran's severe physical and mental limitations were due to 
his medical condition and that his Global Assessment 
Functioning score was 5.  

In this case, the Board is sympathetic to the veteran and is 
cognizant of his honorable service rendered from 1969 to 
1970.  The evidence of record, however, does not demonstrate 
that his anxiety neurosis is productive of increased 
impairment.  There is no evidence of record attributing the 
veteran's occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, or inability to 
establish and maintain effective relationships to his 
service-connected disability.  Rather, the VA examination 
reports dated in April 2002 and July 2004, as well as the VA 
outpatient treatment reports dated from 2002 to 2004 
establish that the veteran's mental and physical symptoms are 
solely attributable to his nonservice-connected vascular 
dementia.  As previously noted, the appellant's contentions 
expressed on appeal are acknowledged.  Nonetheless, the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is prohibited.  38 C.F.R. § 4.14 (2004); see also 
38 U.S.C.A. § 7104(c) (West 2002) (The Board is bound in its 
decision by the regulations and instruction of the Secretary 
and the precedent opinions of the chief legal officer of VA).  

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the 
service-connected anxiety neurosis.  The Board is required to 
address the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 only in cases where the issue is 
expressly raised by the appellant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule with regard to the service-connected anxiety 
neurosis.

Given the absence of competent evidence establishing that the 
veteran's increased impairment is due to the service-
connected anxiety neurosis, the Board must find that the 
preponderance of the evidence weighs against the claim of 
entitlement to an increased rating for anxiety neurosis.  The 
currently assigned 50 percent evaluation for his anxiety 
disorder is appropriate, and the appeal is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.130, 
Diagnostic Code 9400.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the 
appellant in the development of the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The appellant and the representative have been notified of 
the information and medical or lay evidence needed to 
substantiate the veteran's claim.  By rating decision dated 
in July 2002, Statement of the Case dated in April 2003, 
Supplemental Statements of the Case dated in May 2003, 
January 2004, and October 2004, and VA letter dated in April 
2002, VA apprised the appellant and the representative of the 
law applicable in adjudicating the appeal, the reasons and 
bases for the VA decision, and the information and evidence 
needed to substantiate the claim.  In the letter and SSOCs, 
VA told the appellant that to substantiate the veteran's 
claim, the evidence needed to demonstrate that his disability 
had increased in severity.  VA told her that she should 
provide medical information and/or evidence about the 
veteran's doctor's records, medical diagnoses, and medical 
opinions.  The appellant was told to submit all pertinent 
information in her possession.  VA also told her that it 
would assist her with obtaining medical records, employment 
records, or records from other Federal agencies.  VA has 
fulfilled its duty to inform the appellant of the information 
and evidence needed to substantiate the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Peligrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes reports of VA medical reports dated from 
2002 to 2004 and VA examination in April 2002 and July 2004.  
An August 1995 notation from the Social Security 
Administration (SSA) notes that the veteran had not filed a 
claim for benefits.  The appellant was furnished medical 
release of information forms and told to inform VA of any 
additional dates and places of treatment, as well as any 
other pertinent information or evidence in her control.  
Neither the appellant nor the representative has identified 
any outstanding evidence which could be used to support the 
issue on appeal.  VA has met its duty to assist the appellant 
in the development of this appeal and there is no need for 
further development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

No prejudice will result in this appeal by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


